
	
		VI
		111th CONGRESS
		1st Session
		S. 128
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Jose Alberto Martinez Moreno, Micaela
		  Lopez Martinez, and Adilene Martinez.
	
	
		1.Adjustment of status
			(a)In
			 generalNotwithstanding any other provision of law, for the
			 purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), Jose
			 Alberto Martinez Moreno, Micaela Lopez Martinez, and Adilene Martinez shall
			 each be deemed to have been lawfully admitted to, and remained in, the United
			 States, and shall be eligible for adjustment of status to that of an alien
			 lawfully admitted for permanent residence under section 245 of the Immigration
			 and Nationality Act (8 U.S.C. 1255) upon filing an application for such
			 adjustment of status.
			(b)Application and
			 payment of feesSubsection (a) shall apply only if the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(c)Reduction of
			 immigrant visa numbersUpon the granting of permanent resident
			 status to Jose Alberto Martinez Moreno, Micaela Lopez Martinez, and Adilene
			 Martinez, the Secretary of State shall instruct the proper officer to reduce by
			 3, during the current or subsequent fiscal year, the total number of immigrant
			 visas that are made available to natives of the country of the birth of Jose
			 Alberto Martinez Moreno, Micaela Lopez Martinez, and Adilene Martinez under
			 section 202(e) or 203(a) of the Immigration and Nationality Act (8 U.S.C.
			 1152(e) and 1153(a)), as applicable.
			
